DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredlund ‘480 in view of Huegerich et al.
	There is disclosed in Fredlund a food warmer assembly comprising: a cylindrically shaped heating drum 4 rotatably mounted, the heating drum having an outer circumferential surface; belt rollers mounted adjacent and parallel to the heating drum, wherein the belt roller is movably spaced apart from the heating drum circumferential surface; a belt 6 looped around the belt roller, wherein the belt is disposed over a top portion of the heating drum circumferential surface and a back portion of the heating drum circumferential surface, the belt being moved by the belt rollers (known in the art) at a speed equal to that of the heating drum; and belt guides (additional rollers) that partially constrain a top half of the looped belt.
	Huegerich discloses a food warmer assembly comprising: a housing 32, the housing including a lid 38 and lower portion 35; a cylindrically shaped heating drum rotatably mounted within the housing; a heating element 91 located within the drum; a roller 122 rotatably mounted within the housing; roller side rails (brackets) 200, 203 that form a channel (opening) oriented perpendicular to an outer circumferential surface of the heating drum, wherein the roller is disposed within the channel; an inlet tray 50; an outlet tray (col. 7, ln. 12); a controller 568 for regulating temperature; a housing side (fig. 28) which is configured to be open to allow access to one end of the heating drum.
	It would have been obvious to one skilled in the art to provide the assembly of Fredlund with the housing disclosed in Huegerich, in order to protect and support the drum, roller and belt elements.
	Allowable Subject Matter
Claims 2-17 and 21-24 are allowed.
Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive. 
Applicant states that in regards to claims 18-20, independent claim 18 recites elements similar to those recited in independent claim 7.
	It is the opinion of the examiner that independent claim 18 recites a broader arrangement than that of claim 7. There is no recitation in claim 18 of food product being moved within the housing at least partially in contact with the outer circumferential surface of the heating drum.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761